Voto concurrente separado emitido por el
Juez Asociado Señor Rebollo López.
He sentido la obligación de exponer mi criterio personal respecto a la controversia aquí planteada al encontrarme en la situación de no poder suscribir ni la opinión concurrente emitida por el Juez Asociado Señor Irizarry Yunqué ni la opinión disidente suscrita por el Juez Asociado Señor Negrón García, no obstante lo bien razonadas y fundamen-tadas que están ambas ponencias.
I
La Cuarta Enmienda de la Constitución de Estados Unidos de América y la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico protegen, en lo pertinente, el derecho del pueblo americano y puertorri-queño contra registros y allanamientos irrazonables, dispo-niendo que no podrán expedirse mandamientos judiciales autorizando dichos registros y allanamientos a menos que exista causa probable, apoyada la misma en juramento o afirmación.
Se puede afirmar, sin temor a equivocarse, que dichas disposiciones constitucionales han sido objeto, tanto en el foro federal como el local de posiblemente las más numero-sas y extensas interpretaciones por parte de los tribunales de justicia, siendo, a su vez, dichas decisiones judiciales objeto de las más variadas críticas y análisis por parte de los estu-diosos del derecho.
Es un hecho incuestionable que los tribunales de justicia, *855en su función de pautar el derecho, por necesidad se ven en la obligación de establecer reglas o normas generales. Ello, como sabemos, no sólo es necesario sino sumamente beneficio-so y conveniente para la profesión, pues ésta necesita saber a qué atenerse.
Hay campos del derecho, sin embargo, que se resisten a ello. Ese es el caso de la materia que ocupa nuestra atención en el día de hoy. En relación con los casos de registros y allanamientos la dificultad ha consistido, y estriba, en que una vez establecidas y pautadas las reglas o normas gene-rales, (1) las excepciones a las mismas que por necesidad han tenido que posteriormente establecerse han llevado al resul-tado curioso de convertir la supuesta regla general en una excepción más.
La razón de lo anteriormente expresado es, a nuestro entender, sorprendentemente sencilla: esta materia, como muchas otras, realmente no es susceptible de ser gobernada por reglas o normas inflexibles y férreas. Un análisis obje-tivo de las innumerables decisiones judiciales emitidas a través de los años por los diferentes foros apelativos en esta clase de casos demuestra que en realidad cada caso fue resuelto de acuerdo a los hechos específicos del mismo y que la decisión última a que se llegó en dichos casos dependió o fue el producto de la opinión que sobre el elusivo y suma-mente difícil de definir concepto de “causa probable” tenían los miembros de determinado tribunal apelativo en deter-minado momento. Entendemos que es hora ya de que reconoz-camos que esa, en realidad, es la verdadera regla general respecto a esta materia.
Dentro del amplio campo reglamentado por las disposi-ciones constitucionales antes mencionadas, tenemos el tema específico que ocupa nuestra atención en el caso presente: una orden de registro y allanamiento expedida a base del testimonio de un agente de la policía, basado dicho testimo-*856nio en una confidencia que fuera brindada por un infor-mante y en las observaciones propias que con motivo de la misma hiciera dicho agente al intentar corroborar la infor-mación ofrecida.
Como era de esperarse, en relación con dicha materia se ha intentado establecer a través de los años distintas reglas generales para “regular” la misma. (2) El Tribunal Supremo de Estados Unidos en su más reciente decisión al respecto y en su “último” intento por establecer una norma general apropiada, en Illinois v. Gates, 462 U.S. 213, 238 (1983), estableció el criterio (test) de la “totalidad de las circunstan-cias”.
Según la referida norma la determinación que sobre la legalidad y razonabilidad de la orden de allanamiento expedida hará, en revisión judicial, el tribunal apelativo dependerá de si de la declaración jurada prestada ante el magistrado que expidió la misma había, en vista de la tota-lidad de las circunstancias presentes, base sustancial para que este funcionario llegara a la conclusión —producto la misma del sentido común— de que existía la 'probabilidad de que el registro produjera evidencia delictiva.
Genuina y honestamente entendemos que el referido criterio (test) ni es una “inquietante e imprecisa norma” ni constituye “un retroceso en la bien fundada doctrina de la primacía y la necesidad de la revisión judicial para evitar el abuso del poder policiaco”, como piensa, y expresa en su opinión concurrente, el querido compañero, Hon. Carlos Juan Irizarry Yunqué.
A nuestro humilde entender, y a riesgo de ser repetitivo, lo que se ha hecho es ponerle una “etiqueta distinta”, que suena diferente, a lo mismo que se ha venido haciendo: determinar la legalidad o ilegalidad de la orden de allana-miento expedida a base de los hechos específicos de cada caso en particular.
*857h*H h-i
Lo que si posiblemente impresiona e impacta de la decisión emitida en el caso de Illinois v. Gates, ante, es que dicha decisión es un eslabón más en la reciente tendencia o “viraje” de parte del Tribunal Supremo de Estados Unidos hacia lo que podríamos catalogar de una interpretación más “restrictiva” de los “derechos” de los ciudadanos de ese país “garantizados” bajo la Cuarta Enmienda; “derechos amplios” que precisamente ese Alto Foro Judicial había incorporado, por vía de interpretación, al ordenamiento jurídico de la nación americana mediante decisiones emitidas en los últi-mos treinta años. (3)
Las razones para dicho “viraje” pueden ser varias y, naturalmente, nadie puede precisarlas con exactitud. Ejer-ciendo la facultad y el derecho que nos concede el hecho de ser miembros de la raza humana —con derecho a pensar y a opinar— entendemos que la causa más probable de esa reciente tendencia del Supremo Federal lo es que dicho foro está “reaccionando” al clamor del pueblo americano respecto a la ola de criminalidad que está azotando al mundo en que vivimos. (4)
Naturalmente no se han hecho esperar las severas críti-cas de esas recientes decisiones del Supremo Federal por varios sectores y organizaciones de la comunidad americana. No obstante ello, merece seria consideración el argumento de que, a pesar de que es cierto que hay derechos básicos garantizados por la Constitución de un país democrático como el nuestro que no son ni pueden ser afectados por el pasar de los años, no debemos olvidarnos del hecho de que esa Constitución fue creada precisamente para beneficio y *858en protección del bien común; que la visión e interpretación que de su constitución haga el tribunal supremo de un país en un momento determinado de su historia muchas veces no puede ser la misma que la que ese tribunal haya hecho veinte años antes como tampoco posiblemente sea igual a la que se hará veinte años más tarde; y que el bien común debe y tiene que estar por encima del bien o derecho de un indivi-duo en particular.
En el pasado hemos expresado que los miembros de un tribunal apelativo no pueden darse el lujo de encerrarse en un edificio sin ventanas —con total y absoluta abstracción de lo que está sucediendo a su alrededor— con el único propó-sito de elaborar normas de derecho y emitir decisiones sin tomar en consideración las realidades y mejores intereses de los ciudadanos de nuestro país y el efecto adverso que las mismas puedan tener. (5)
No hay duda de que la criminalidad que actualmente azota a nuestro pueblo ha causado que nuestra ciudadanía viva los momentos más difíciles en su historia. Igualmente cierto lo es el hecho de que una de las causas principales, si no la principal, de ese grave problema lo es el despreciable tráfico ilegal de drogas narcóticas. Estamos conscientes de ello. Ese hecho, sin embargo, no puede llevar a este Tribunal a destruir de un plumazo el derecho y la protección que le concede nuestra Constitución a esa misma ciudadanía contra registros y allanamientos ilegales e irrazonables de sus hogares.
En otras palabras, aun cuando tenemos la obligación de atender el clamor de nuestro pueblo para que se erradique el crimen y se encierre al criminal tras las rejas de una prisión, no podemos, en irresponsable cumplimiento de ese clamor, poner en riesgo y promover la violación indiscri-minada de la santidad de los hogares en Puerto Rico. Todos los extremos son igualmente indeseables. Tenemos que hacer *859un esfuerzo por armonizar ambas posiciones y preocupa-ciones. Habrá quien lo llame hacer “derecho torcido”; noso-tros, por nuestra parte, lo calificamos de hacer justicia.
y — i i — i i — i
Con ello en mente, examinemos los hechos específicos del. caso ante nuestra consideración:
No podemos convalidar la declaración jurada que sirvió de base a la orden de allanamiento aquí en controversia, como pretende el querido compañero Negrón García, mera-mente porque la misma “rindió frutos criminosos”. Si ello así fuera, extremadamente fácil y sencillo sería resolver esta clase de situaciones. Aun cuando es correcto que “causa probable” no significa “causa segura” ni es sinónimo de “cer-teza matemática”, no es menos cierto que tampoco significa “causa posible”.
La referida declaración, en nuestra opinión, es clara y palpablemente insuficiente. Veamos:
A — En primer lugar, y en cuanto al aspecto de la supuesta confidencia recibida, siendo la misma anónima no hay ni puede haber prueba de que el alegado confidente fuera uno “confiable”. (6) Por otro lado, ni el agente que presta la vigilancia ni ningún otro miembro de la fuerza policiaca realiza esfuerzo alguno para ni tan siquiera cons-tatar si las personas mencionadas en la referida confidencia efectivamente residían en la casa mencionada, gestión básica a realizarse en esta clase de situaciones por todo cuerpo policiaco que aspire a ser conocido por su excelencia profesional.
B — En segundo lugar, ya en relación con las propias observaciones del agente producto de la vigilancia que pres-tara, la única información que provee dicho agente del orden *860público es que en un período de trece (13) días (7) él observa a unas seis (6) personas —las cuales no conoce por nombre, ni tiene idea alguna de quiénes puedan ser o a qué se puedan dedicar— que han entrado a la residencia en controversia, abandonando dos de ellos la misma con “bolsas de estraza” en las manos. ¿Puede esa observación calificarse, como lo hace el compañero Negrón García, de “inusitada entrada y salida de personas” de una residencia? Tampoco se realiza gestión alguna, por parte de la Policía de Puerto Rico, durante ese período de trece días para “conocer” la iden-tidad y, sobre todo, la reputación de dichos visitantes; labor obviamente no difícil dado el tamaño del pueblo de Hatillo, Puerto Rico, pero sumamente importante, pertinente y mandatoria en esta clase de situaciones. ¿Acaso no hace diferencia que los visitantes hubieran sido conocidos droga-dictos o ex convictos, o, por el contrario, personas respeta-bles de la comunidad?
A base de lo expuesto en la declaración jurada que prestó el agente de la policía —y sin que éste hubiera realizado ges-tión ulterior alguna sobre lo por él observado— ¿qué proba-bilidad existía de' que en la casa en controversia hubiera material delictivo? La contestación es sumamente sencilla: la misma que hubiera habido en la casa de cualquier otro ciu-dadano. Bajo esas circunstancias, somos del criterio que la declaración jurada que dio base a la orden de allanamiento aquí en controversia es palpablemente insuficiente tanto bajo los casos de Aguilar v. Texas, 378 U.S. 108 (1964), y Spinelli v. United States, 393 U.S. 410 (1969), como bajo el caso de Illinois v. Gates, ante, o como bajo cualquier nueva “etiqueta judicial” que en un futuro un tribunal apelativo tenga a bien acuñar.
En resumen, aun cuando estamos conscientes de la alta incidencia criminal de que es víctima nuestro país y no obstante haber rendido “frutos criminosos” la orden de alla-*861namiento expedida, nos vemos en la obligación legal de resolver que la referida orden no puede prevalecer. Resolver lo contrario sería poner en riesgo de ser allanado el hogar de cualquier ciudadano en Puerto Rico y, en su consecuencia, constituiría un incumplimiento de nuestra función como cus-todios máximos de nuestra Constitución y del bienestar general de la comunidad.
Procede en su consecuencia la confirmación de la reso-lución emitida en el presente caso por el tribunal de instancia.

(1) Las cuales, hay que reconocer, han servido su propósito.


(2) Hecho que no debe sorprender a nadie.


(3) Expresamos que la decisión impresiona e impacta sencillamente porque en nuestra opinión el caso de Illinois v. Gates, 462 U.S. 213 (1983), hubiera sido resuelto en forma distinta hace algunos años.


(4) Encuesta tras encuesta demuestra que en Estados Unidos, al igual que en Puerto Rico, la criminalidad constituye la mayor preocupación de los ciudadanos.


(5) Opinión disidente en Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 393-394 (1984).


(6) En el sentido de que en el pasado hubiera ofrecido otras confidencias que hubieran resultado ciertas. Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977). (A. S. Negrón García, J.)


(7) Del 18 al 31 de octubre de 1983.